Appeal from an order of the Supreme Court, Onondaga County (John V Centra, J.), entered September 24, 2003. The order, insofar as appealed from, granted defendants’ motions and cross motions to dismiss the complaint based on waiver of subrogation.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that plaintiff has not preserved for our review its present contention that the waiver of subrogation provision in the policy at issue is not applicable to the breach of contract cause of action and, in any event, that contention is without merit (see American Motorist Ins. Co. v Morris Goldman Real Estate Corp., 277 F Supp 2d 304, 308-309 [2003]). Present—Hurlbutt, J.P., Gorski, Martoche, Lawton and Hayes, JJ.